Deny and Opinion filed August 3, 2022




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-22-00100-CV

     IN RE ELDA TELLE , ELAINE BOSCH, CAITLIN DICKEY AND
              CHICAGO TITLE OF TEXAS, LLC, Relators
         Original Proceeding from the 471st Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 471-01185-2021

                         MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                             Opinion by Justice Smith

      Before the Court is relators’ March 9, 2022 petition for writ of mandamus

challenging the trial court’s January 28, 2022 order holding relators in contempt of

the trial court’s March 11, 2021 temporary restraining order and April 30, 2021

temporary injunction.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).




                                     Page 1 of 2
              Based on our review of the petition and record1, we conclude relators have

      failed to demonstrate an entitlement to mandamus relief. Accordingly, we deny

      the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                                              /s/ Craig Smith/
                                                              CRAIG SMITH
                                                              JUSTICE


      220100F.P05




1
    Although we requested a response, neither real party nor respondent filed one.

                                                     Page 2 of 2